EXHIBIT 10.26








REGIONS FINANCIAL CORPORATION
DIRECTORS’ DEFERRED RESTRICTED STOCK UNIT PLAN


ARTICLE 1
PURPOSE


1.1.    PURPOSE. The purpose of the Regions Financial Corporation Directors’
Deferred Restricted Stock Unit Plan is to provide individuals who are not
employees of Regions Financial Corporation or any of its subsidiaries or
affiliates the opportunity to defer receipt of Common Stock payable upon the
vesting and settlement of Restricted Stock Units granted under an Equity
Compensation Plan.


1.2.    ELIGIBILITY. Non-Employee Directors of the Company are eligible to
participate in the Plan.


ARTICLE 2
DEFINITIONS


2.1.    DEFINITIONS. Unless the context clearly indicates otherwise, the
following terms shall have the following meanings:


(a)    “Award Agreement” means a written or electronic agreement, contract or
other instrument or document between the Company and a Non-Employee Director
setting forth the terms and conditions of an award of Restricted Stock Units
granted under an Equity Compensation Plan.


(b)    “Board” means the Board of Directors of the Company and/or the Board of
Directors of Regions Bank.


(c)    “Change in Control” has the same meaning as “change in control” in the
Equity Compensation Plan.


(d)    “Committee” means the Compensation and Human Resources Committee of the
Board.


(e)    “Common Stock” means the common stock, par value $0.01 per share, of the
Company.


(f)    “Company” means Regions Financial Corporation, a Delaware corporation.


(g)    “Deferral Account” means a separate bookkeeping account with respect to
each Non-Employee Director for the purpose of accounting for deferred Restricted
Stock Units and Dividend Equivalents in accordance with the provisions of the
Plan.


(h)    “Dividend Equivalents” means the amount of cash dividends and value of
other distributions declared and paid (as determined by the Committee in its
sole discretion) with respect to the Common Stock that would have been payable
to a Non-Employee Director had he or she been the owner, on the record dates for
the payment of such dividends and distributions, of the number of shares of
Common Stock equal to the number of Restricted Stock Units in the Non-Employee
Director’s Deferral Account on such record dates.


(i)    “Election Form” means a form approved by the Committee pursuant to which
a Non-Employee Director may elect to defer settlement of Restricted Stock Units,
as provided in Section 5.2 hereof.


(j)    “Equity Compensation Plan” means the Regions Financial Corporation 2015
Long Term Incentive Plan, as the same may be amended, and any subsequent equity
compensation plan approved by the stockholders of the Company and designated by
the Committee as an Equity Compensation Plan for purposes of the Plan.
Capitalized terms used herein and not otherwise defined shall have the meanings
given to such terms in the Equity Compensation Plan.


(k)    “Non-Employee Director” means a director of the Company and/or Regions
Bank who is not an





--------------------------------------------------------------------------------

EXHIBIT 10.26




employee of the Company or any of its subsidiaries or affiliates.


(l)    “Plan” means this Regions Financial Corporation Directors’ Deferred
Restricted Stock Unit Plan, as amended from time to time.


(m)    “Restricted Stock Units” means the right, granted under an Equity
Compensation Plan, to receive shares of Common Stock on a designated future
date, either on or after the date such rights vest and become non-forfeitable,
as provided in Article 5 of the Plan. Each Restricted Stock Unit represents the
right to receive one share of Common Stock in the future.


ARTICLE 3
ADMINISTRATION


3.1.    ADMINISTRATION. The Plan shall be administered by the Committee. Subject
to the provisions of the Plan, the Committee shall be authorized to interpret
the Plan, to establish, amend and rescind any rules and regulations relating to
the Plan, and to make all other determinations necessary or advisable for the
administration of the Plan. The Committee’s interpretation of the Plan, and all
actions taken and determinations made by the Committee pursuant to the powers
vested in it hereunder, shall be conclusive and binding upon all parties
concerned, including the Company, its stockholders and participants. The
Committee may appoint a plan administrator to carry out the ministerial
functions of the Plan, but the plan administrator shall have no other authority
or powers of the Committee.


3.2.    RELIANCE. In administering the Plan, the Committee may rely upon any
information furnished by the Company, its public accountants and other experts.
No individual shall have personal liability by reason of anything done or
omitted to be done by the Company or the Committee in connection with the Plan.
This limitation of liability shall not be exclusive of any other limitation of
liability or rights to indemnification which any such person may be entitled
under the Company’s certificate of incorporation, bylaws or otherwise.


ARTICLE 4
SHARES


4.1.    SOURCE OF SHARES. The Restricted Stock Units and shares of Common Stock
that may be issued upon settlement of Restricted Stock Units shall be issued
under the Equity Incentive Plan, subject to all of the terms and conditions of
the Equity Incentive Plan. In the event of any actual or alleged conflict
between the provisions of the Equity Incentive Plan and the provisions of the
Plan, the provisions of the Equity Incentive Plan shall be controlling and
determinative. The Plan does not constitute a separate source of shares for
equity awards described herein.


ARTICLE 5
DEFERRAL OF RESTRICTED STOCK UNITS


5.1.    GRANT OF RESTRICTED STOCK UNITS. In accordance with the Company’s
compensation program for Non-Employee Directors, each Non-Employee Director may
be awarded a grant of Restricted Stock Units with a specified grant date value
under an Equity Compensation Plan. Such Restricted Stock Units shall be
converted to shares of Common Stock on the vesting date set forth in the
applicable Award Agreement (the “Vesting Date”) in accordance with the Equity
Compensation Plan, unless an election to defer settlement of the Restricted
Stock Units is made pursuant to Section 5.2.
    
5.2.    ELECTION TO DEFER SETTLEMENT AND CONVERSION OF RESTRICTED STOCK UNITS.
    
(a)    Timing and Manner of Deferral Election. A Non-Employee Director may defer
the settlement of Restricted Stock Units into shares of Common Stock from the
Vesting Date to a later date (and thereby defer the taxable event), by making an
election pursuant to this Section 5.2. A Non-Employee Director who wishes to
defer his or her Restricted Stock Units must irrevocably elect to do so by
delivering a valid Election Form to the Committee or the plan administrator
prior to December 31 of the calendar year preceding the calendar year in which
Restricted Stock Units are to be granted, or in the case of a new Non-Employee
Director, before or within thirty days following the date





--------------------------------------------------------------------------------

EXHIBIT 10.26




the Non-Employee Director is first appointed or elected to serve on the Board,
provided that the election to defer may only apply to Restricted Stock Units
earned following the date of the appointment or election. A Non-Employee
Director’s election to defer Restricted Stock Units shall be effective as of the
first day of the calendar year beginning after the Committee or the plan
administrator receives the Non-Employee Director’s Election Form. For example,
in order to defer the settlement of Restricted Stock Units granted in April
2020, the Election Form must be received on or before December 31, 2019. The
Election Form delivered by the Non-Employee Director shall become irrevocable as
of December 31 with respect to the immediately following calendar year. However,
prior to the next December 31, a Non-Employee Director may change his or her
election for future calendar years by executing and delivering a new Election
Form indicating a different election.
    
(b)    Deferral Account. The Committee shall maintain a Deferral Account for
each Non-Employee Director for the purpose of accounting for the Non-Employee
Director’s deferred Restricted Stock Units.


(c)    Dividend Equivalents. Any Dividend Equivalents shall be credited to the
Non-Employee Director’s Deferral Account as of the record date of the cash
dividend or other distribution declared and made with respect to the Common
Stock and shall be converted into additional Restricted Stock Units based on the
fair market value of the Common Stock on such record date.


(d)    Conversion to Common Stock. Restricted Stock Units that have been
deferred pursuant to this Section 5.2 shall be converted to shares of Common
Stock on the date designated by the Non-Employee Director in his or her Election
Form, which may be either:


(i)     the date of the Non-Employee Director’s termination of service as a
director of the Company for any reason after the Vesting Date, or


(ii)     an anniversary of the grant date of the Restricted Stock Units, but no
earlier than the first anniversary of the Vesting Date and no later than the
tenth anniversary of the grant date.


The Non-Employee Director will be taxed on the fair market value of such shares
of Common Stock as of the conversion date. Such shares of Common Stock shall be
registered on the books of the Company in the name of the Non-Employee Director
(or in street name to the Non-Employee Director’s brokerage account) as of the
conversion date and shall be delivered to the Non-Employee Director in
certificated or uncertificated (book-entry) form.


(e)    Change in Control. Notwithstanding anything herein to the contrary, upon
a Change in Control, the Restricted Stock Units credited to a Non-Employee
Director’s Deferral Account shall be distributed to the Non-Employee Director
within thirty days following the Change in Control.


(f)    Death. Notwithstanding anything herein to the contrary, in the event of
the death of a Non-Employee Director, any Restricted Stock Units credited to the
Non-Employee Director’s Deferral Account shall be distributed to the
Non-Employee Director’s beneficiary within sixty days following the Non-Employee
Director’s death.


5.3.    RESTRICTIONS ON TRANSFER. Restricted Stock Units may not be sold,
transferred, exchanged, assigned, pledged, hypothecated or otherwise encumbered
to or in favor of any party other than the Company, or be subjected to any lien,
obligation, or liability of a Non-Employee Director to any other party other
than the Company or an affiliate of the Company.


5.4.    RIGHTS AS STOCKHOLDER. A Non-Employee Director shall not have voting or
any other rights as a stockholder of the Company with respect to Restricted
Stock Units. Upon settlement of Restricted Stock Units into shares of Common
Stock, the Non-Employee Director shall obtain full voting and other rights as a
stockholder of the Company.


5.5.    AWARD CERTIFICATES. All awards of Restricted Stock Units shall be
evidenced by the written Award Agreement between the Company and the
Non-Employee Director, including without limitation the provisions





--------------------------------------------------------------------------------

EXHIBIT 10.26




relating to the Non-Employee Director’s right to receive Dividend Equivalents
with respect to such Restricted Stock Units, if applicable, in accordance with
the terms of the Equity Compensation Plan.


ARTICLE 6
AMENDMENT, MODIFICATION AND TERMINATION


6.1.    AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee may,
at any time and from time to time, amend, modify or terminate the Plan.


ARTICLE 7
CODE SECTION 409A


7.1    GENERAL. The Plan shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements of Section
409A of the Internal Revenue Code (the “Code”) and applicable Internal Revenue
Service guidance and Treasury Regulations issued thereunder (and any applicable
transition relief under Section 409A of the Code).


7.2    DEFINITIONAL RESTRICTIONS. Notwithstanding anything in the Plan to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
hereunder by reason of a Change in Control or a Non-Employee Director’s
termination of service termination of service as a director of the Company, such
Non-Exempt Deferred Compensation shall not be payable or distributable to the
Non-Employee Director by reason of such circumstance unless the circumstances
giving rise to such Change in Control or termination of service, as the case may
be, meet any description or definition of “change in control event” or
“separation from service,” as the case may be, in Section 409A of the Code and
applicable regulations (without giving effect to any elective provisions that
may be available under such definition). This provision does not affect the
dollar amount or prohibit the vesting of any Non-Exempt Deferred Compensation
upon a Change in Control or termination of service, however defined. If this
provision prevents the payment or distribution of any Non-Exempt Deferred
Compensation, such payment or distribution shall be made at the time and in the
form that would have applied absent the non-409A-conforming event.




* * * * *





